 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
     RONNIE LEE,                   )            No. CV 17-19-JVS (FFM)
11                                 )
                  Plaintiff,       )
12          v.                     )            JUDGMENT
                                   )
13   July 2, 2019                  )
     LOS ANGELES COUNTY            )
14   PROBATION DEPARTMENT, et al., )
                                   )
15                Defendants.      )
                                   )
16
17         Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that all counts against California Department of Corrections &
20   Rehabilitation (Counts One, Two, Three, and Four of the Second Amended Complaint)
21   are dismissed with prejudice, Counts Five and Six against the County of Los Angeles are
22   dismissed with prejudice, and the state law claim in Count Seven is dismissed without
23   prejudice.
24
25   DATED: July 8, 2019
26
27
                                                        JAMES V. SELNA
28                                                   United States District Judge
